In an action to recover attorney’s fees, referred to arbitration pursuant to CPLR 3405, plaintiff appeals from an order of the Supreme Court, Nassau County (Vitale, J.), dated October 24, 1983, which, upon granting defendant’s motion for reargument, vacated a prior order denying her motion to vacate an arbitration award, vacated the award, and restored the action for a new arbitration hearing. 11 Order reversed, on the law, with costs, award reinstated and motion for reargument denied. H Where a claim is referred for arbitration pursuant to CPLR 3405, the rules promulgated thereunder provide an award may be vacated only on the ground that the rights of the moving party were prejudiced because (1) there was corruption, fraud or misconduct in procuring the award; (2) the panel making the award exceeded its power or so imperfectly executed it that a final and definite award was not made; or (3) there was a substantial failure to follow the procedures set forth in the rules established for the conduct of such arbitrations (22 NYCRR 28.13). Defendant, who was in default on the arbitration, failed to establish the existence of any of these conditions. Moreover, we would note that the record is conspicuously devoid of any showing of a meritorious defense to the claim, a requirement on any application to vacate a determination made upon a default (see, CPLR 5015, subd [a]; County Asphalt v North Rockland Underground Corp., 96 AD2d 570). Titone, J. P., Gibbons, Brown and Lawrence, JJ., concur.